"Williams, J.
(dissenting).
I do not conceive that there is presented by this record a case of doing business in this State, under the statute cited, on the part of the Amusement Company. It had no plant, property, office, agent, or agency in this State. It was related to the resident firm of Catron & Albert as contractor to contractee, and to nonresident managers or players in dike manner, and was but an intermediary. I fail to see how the respective contractual relations, conceived of singly, or (if that were permissible) in conjunction, can be said to fix upon the company the status assigned it by the majority.